242 S.W.3d 369 (2007)
Lonnie SNELLING, Plaintiff/Appellant,
v.
GENERAL MOTORS CORPORATION, et al., Defendants/Respondents.
No. ED 89477.
Missouri Court of Appeals, Eastern District, Division Two.
September 25, 2007.
Motion for Rehearing and/or Transfer Denied November 8, 2007.
Application for Transfer Denied January 22, 2008.
*370 Lonnie Snelling, St. Louis, MO, pro se.
Heidi Kuns Durr, Gregg M. Lemley, Nicholas J. Lamb, David A. Dick, Ann Ahrens Beck, St. Louis, MO, George W. Reinbold, IV, Springfield, MO, for respondents.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and NANNETTE A. BAKER, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 8, 2007.

ORDER
PER CURIAM.
Lonnie Snelling appeals the trial court's denial of his Rule 74.06(b)(4) motion. A written opinion would have no precedential value. We affirm. Rule 84.16(b)(5).